                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


GLEN ELLYN PHARMACY, INC.,
individually and behalf of
others similarly situated,
                                     Case No. 19 CV 2829
                   Plaintiff,        Judge Harry D. Leinenweber
          v.

KLOUDSCRIPT, INC., and JOHN
DOES 1-10,

                  Defendants.



                   MEMORANDUM OPINION AND ORDER

     For the reasons stated herein, Defendant’s Motion to Dismiss

(Dkt. No. 16) is granted in part and denied in part.

                          I.    BACKGROUND

     Plaintiff Glen Ellyn Pharmacy, Inc. is a pharmacy with offices

in Glen Ellyn, Illinois. (Compl. ¶¶ 3, 10, Dkt. No. 1.) Defendant

Kloudscript, Inc. (“Kloudscript”) is a Delaware corporation that

sells software consulting services to pharmacies. (Compl. ¶ 5.) In

2018, Plaintiff received five one-page faxes from Kloudscript.

These faxes invited Plaintiff to participate in two seminars (one

held on June 2, 2018; the other on June 27, 2018) promoting

services sold by Kloudscript. (See Kloudscript Faxes, Exs. A-E to

Compl., Dkt. No. 1.)
       Plaintiff brings a putative class action against Kloudscript

and various “John Does” who Plaintiff claims were responsible for

sending the faxes. Plaintiff asserts a claim under § 227(b)(1)(C)

of the TCPA, which prohibits the use of any device “to send, to a

telephone facsimile machine, an unsolicited advertisement to a

telephone facsimile machine.” 47 U.S.C. § 227(b)(1)(C). Plaintiff

also asserts the following Illinois state law and tort claims:

violation of the Illinois Consumer Fraud Act (ICFA), conversion,

and    trespass    to   chattels.     Kloudscript       moves   to     dismiss   the

Complaint in its entirety because Plaintiff lacks standing to

proceed on its TCPA claim, has plead only de minimis injuries for

the tort claims, and fails to state a claim under the ICFA.

                                II.     STANDARD

       Kloudscript moves to dismiss Plaintiff’s suit for lack of

standing, an argument that falls under Federal Rule of Civil

Procedure 12(b)(1). Jane Atlas and Margaret Schwalbach v. Village

of Glencoe, No. 19 C 3962, 2019 WL 6117579, at *2 (N.D. Ill. Nov.

18, 2019). The party invoking federal jurisdiction bears the burden

of establishing standing. Lujan v. Defenders of Wildlife, 504 U.S.

555,    561   (1992).     Kloudscript     brings    a    facial      challenge    to

Plaintiff’s       federal   jurisdiction,      as       it   claims      that    the

allegations       in    Plaintiff’s     Complaint,       even     if    true,    are

insufficient to establish standing. Apex Digital, Inc. v. Sears,


                                      - 2 -
Roebuck & Co., 572 F.3d 440, 444 (7th Cir. 2009). Facial challenges

require only that the Court look to the Complaint to see if

Plaintiff has sufficiently alleged a basis of subject matter

jurisdiction. Id. at 443. Allegations in the Complaint are taken

as true for such a motion. Id. at 444.

      Kloudscript’s    de    minimis      challenge   standard     falls     under

Rule 12(b)(6), which requires courts to dismiss complaints that

fail to state a claim upon which relief can be granted. FED. R.

CIV. P. 12(b)(6). Under Rule 8(a)(2), a complaint must include “a

short and plain statement of the claim showing that the pleader is

entitled to relief.” FED. R. CIV. P. 8(a)(2). The short and plain

statement under Rule 8(a)(2) must “give the defendant fair notice

of what the claim is and the grounds upon which it rests.” Bell

Atlantic v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).

A “complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In determining

the sufficiency of a complaint under the plausibility standard,

courts   must   “accept     all   well-pleaded    facts    as   true   and   draw

reasonable inferences in the plaintiffs’ favor.” Roberts v. City

of   Chicago,   817   F.3d   561,   564    (7th   Cir.    2016).   When    ruling

on motions to dismiss, courts may also consider documents attached

to the pleadings without converting the motion to dismiss into a


                                     - 3 -
motion for summary judgment, as long as the documents are referred

to    in   the   complaint         and     central       to    the     plaintiff’s

claims. See Adams v. City of Indianapolis, 742 F.3d 720, 729 (7th

Cir. 2014); FED. R. CIV. P. 10(c).

                                III.     DISCUSSION

                           A.    TCPA and Standing

      To establish standing, a plaintiff must allege an injury in

fact that is traceable to the defendant’s conduct and redressable

by a favorable judicial decision. Lujan, 504 U.S. at 560-61. These

requirements are rooted in Article III, which limits a federal

court’s authority to the resolution of “cases” or “controversies.”

Casillas v. Madison Ave. Assocs., Inc., 926 F.3d 329, 333 (7th

Cir. 2019). Kloudscript contends that Plaintiff has not met the

injury-in-fact requirement. An “injury in fact” is “an invasion of

a    legally   protected        interest    which       is    (a)    concrete   and

particularized and (b) actual or imminent, not conjectural or

hypothetical.” Lujan,      504     U.S.     at   560.    Article     III   standing

“requires a concrete injury even in the context of a statutory

violation.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016).

An alleged harm must be “concrete,” not “abstract.” Id. at 1548.

      Kloudscript urges that Plaintiff’s injury is insufficiently

concrete, particularized, actual, and imminent to constitute an

injury-in-fact. Plaintiff’s asserted injury is that Kloudscript’s


                                       - 4 -
unsolicited faxes deprived Plaintiff of its ink, toner, the use of

its fax machine, and the time it spent identifying the source and

purpose of the fax. (See Compl. ¶¶ 2, 25.) The Seventh Circuit, in

Craftwood II, Inc. v. Generac Power Sys., Inc., 920 F.3d 479 (7th

Cir. 2019), recently confirmed that such injuries are sufficient

under Spokeo:

       Plaintiffs allege that they received unsolicited fax
       ads, causing at least two kinds of injury: printing the
       faxes used paper and toner, which are costly, and the
       need to read the incoming faxes diverted the time of one
       or more employees from the businesses’ profitable
       endeavors. These are concrete rather than abstract
       losses. The injuries may have been slight, but an
       “identifiable trifle” suffices. Plaintiffs’ injuries
       were caused by the defendants’ faxed ads and may be
       redressed by an award of damages. We have resolved dozens
       of fax-ad suits on the merits without suspecting that we
       were violating Article III of the Constitution. This
       suit is no more constitutionally suspect than they.
       Whether it is good public policy to use the cumbersome
       and costly process of adjudication to resolve disputes
       about annoying fax ads is for Congress to decide.

Craftwood II, Inc. v. Generac Power Sys., Inc., 920 F.3d 479, 481

(7th Cir. 2019) (internal citations omitted) (emphasis added). The

Ninth Circuit has held similarly. See Van Patten v. Vertical

Fitness     Group,   LLC,   847   F.3d   1037,   1043   (9th    Cir.   2017)

(plaintiff’s receipt of unsolicited text messages was sufficient

harm   to   confer   standing,    because   “[u]nsolicited     telemarketing

phone calls or text messages, by their nature, invade the privacy



                                    - 5 -
and   disturb   the   solitude    of     their     recipients”      such   that    a

“plaintiff alleging a violation under the TCPA ‘need not allege

any additional harm beyond the one Congress has identified’”)

(quoting Spokeo, 136 S. Ct. at 1549).

      Unsurprisingly, Kloudscript did not cite to Craftwood II in

its briefing. Surprisingly, neither did Plaintiff. Regardless,

this case controls. Plaintiff has standing to pursue its TCPA claim

because,   as   the   Seventh   Circuit        clearly    stated,   the    cost   of

printing the faxes and the diversion of employee time necessary to

read the faxes are concrete losses.

      Unfortunately, Kloudscript dedicated most of its briefing on

standing to its argument that the Seventh Circuit’s recent decision

in Casillas v. Madison Ave. Assocs., Inc., 926 F.3d 329 (7th Cir.

2019) necessitates a dismissal for lack of standing. In Casillas,

the court held that a “bare harm of receiving inaccurate or

incomplete information,” is insufficient to establish injury in

fact for a statutory violation. Id. at 339. The plaintiff in

Casillas alleged that a debt collector’s letter violated the Fair

Debt Collection Practices Act, and injured the plaintiff, by

omitting the required notice that a consumer’s dispute of a debt

must be in writing. Id. at 331. The Seventh Circuit held that “a

plaintiff cannot satisfy the injury-in-fact element of standing

simply   by   alleging   that    the    defendant        violated   a   disclosure


                                       - 6 -
provision of a consumer-protection statute.” Casillas, 926 F.3d at

332; see also Groshek v. Time Warner Cable, Inc., 865 F.3d 884

(7th Cir. 2017). Important to the Court’s reasoning in Casillas

was the fact that the plaintiff “did not allege that [defendant’s]

actions harmed or posed any real risk of harm to her interest under

the Act… She complained only that her notice was missing some

information that she did not suggest that she would ever have

used.” Casillas, 926 F.3d at 334.

     Kloudscript asserts that Plaintiff has “alleged nothing more

than a bare violation of a disclosure provision in a consumer

protection statute,” in violation of Casillas. (Def.’s Mot. to

Dismiss   at   11,   Dkt.   No.   16.)   Kloudscript   misconstrues   the

Complaint. The Complaint briefly noted that Kloudscript’s faxes

lacked the TCPA’s required opt-out notices. (See Compl. ¶ 19 (“The

faxes do not contain an ‘opt out’ notice that complies with 47

U.S.C. § 227.”).) But this observation is not Plaintiff’s alleged

injury. Plaintiff alleges injuries relating to the use of its fax

machine, paper, ink, and employee time, which as the Court noted

above, is sufficient to constitute an injury-in-fact. Defendant’s

standing argument therefore fails, and Plaintiff can proceed with

its TCPA claim.




                                   - 7 -
                  B.   Torts and the De Minimis Exception

      Plaintiff brings both conversion and trespass to chattels

claims. To state a claim for conversion under Illinois law, a

plaintiff must allege: “(1) he has a right to the property; (2) he

has an absolute and unconditional right to the immediate possession

of the property; (3) he made a demand for possession; and (4) the

defendant wrongfully and without authorization assumed control,

dominion, or ownership over the property.” Cirrincione v. Johnson,

703 N.E.2d 67, 70 (Ill. 1998). The difference between conversion

and trespass to chattels is “a matter of degree.” See Zissu v. IH2

Prop. Illinois, L.P., 157 F. Supp. 3d 797, 803 (N.D. Ill. 2016).

Trespass to chattels involves an injury to or interference with

possession       of personal   property,      with   or   without      physical

force. Id. There are two ways to commit this tort: intentionally

(a)    dispossessing     another    of    the chattel,    or   (b)   using   or

intermeddling with a chattel in the possession of another. Id.

(citing Restatement (Second) of Torts § 217).

      Kloudscript does not dispute that the elements of conversion

or    trespass    to   chattels    have    been   satisfied    here.   Rather,

Kloudscript seeks dismissal of these claims under the de minimis

con curat lex principle (“the law does not concern itself with

trifles”). A conversion claim that is otherwise adequately pled

must fail if the conversion resulted in damages that are “miniscule


                                     - 8 -
to the point of nonexistent.” See Brandt v. Bd. of Educ. of City

of Chicago, 480 F.3d 460, 465 (7th Cir. 2007). While a court can

award nominal damages for intentionally tortious conduct, id., a

conversion claim is not actionable if the damages are “negligible

from the onset of the lawsuit.” Savanna Grouip, Inc. v. Truan, No.

10 C 7995, 2011 WL 703622, at *3 (N.D. Ill. Feb. 22, 2011). The de

minimis doctrine prevents recovery for conversion where the degree

of interference with the right of another to control the property

is minimal. See Glen Ellyn Pharmacy, Inc. v. Meda Pharm., Inc.,

No. 09 C 4100, 2011 WL 196925, at *2 (N.D. Ill. Jan. 13, 2011)

(citing Restatement (Second) of Torts § 222A).

     First, the Court notes that the de minimis inquiry is distinct

from the injury-in-fact analysis that the Court performs for

standing purposes. The former concerns the degree of injury; the

latter asks whether an injury occurred at all. For this reason,

the Third Circuit recently explained why applying a de minimis

rule to determine concreteness under the TCPA is inappropriate.

See Susinno v. Work Out World Inc., 862 F.3d 346, 352 (3d Cir.

2017). In holding that a single solicitation to the plaintiff’s

cellphone was a sufficiently concrete injury to confer Article III

standing, the Third Circuit noted that Congress has the power to

legislatively promote previously inadequate (i.e., de minimis)

harm to legally adequate ones. See Hossfeld v. Compass Bank, No.


                              - 9 -
2:16-CV-2017, 2017 WL 5068752, at *9 (N.D. Ala. Nov. 3, 2017)

(discussing Susinno, 862 F.3d at 352.) The Third Circuit stated:

     Traditionally, a plaintiff’s privacy is invaded for the
     purpose of an intrusion upon seclusion claim by
     telephone calls only when such calls are repeated with
     such persistence and frequency as to amount to hounding.
     The Second Restatement suggests that because two or
     three calls would not be “highly offensive to the
     ordinary reasonable person, they traditionally would
     provide no cause of action. Yet when Congress found that
     unsolicited telemarketing phone calls or text messages,
     by their nature, invade the privacy and disturb the
     solitude of their recipients, it sought to protect the
     same interests implicated in the traditional common law
     cause of action. Put differently, Congress was not
     inventing a new theory of injury when it enacted the
     TCPA. Rather, it elevated a harm that, while “previously
     inadequate in law,” was of the same character of
     previously existing “legally cognizable injuries.”
     Spokeo addressed, and approved, such a choice by
     Congress.

Susinno, 862 F.3d at 351-52 (internal citations and quotations

omitted). Thus, it is possible on the same set of facts to find a

sufficient   injury   for   standing   purposes,   but   an   insufficient

injury to state a claim.

     Next, a note about the Court’s prior opinions on this subject.

This Court has previously allowed a plaintiff to assert conversion,

trespass to chattels, and ICFA claims alongside a TCPA claim,

notwithstanding the issue of de minimis damages for the torts,

because Rule 8 allows a plaintiff to plead alternate legal theories

for the same conduct. Zidek v. Analgesic Healthcare, Inc., No. 13

                                 - 10 -
C 7742, 2014 WL 2566527, at *2–3 (N.D. Ill. June 6, 2014). However,

the Court made that decision when courts in this District were

largely “split on whether sending an unsolicited fax amounts to

conversion.” Id. at *3. Since then, the Court has determined that

the majority of courts in this District hearing junk fax cases

like the one at bar typically dismiss conversion claims based on

the de minimis rationale. See A Custom Heating & Air Conditioning,

Inc. v. Kabbage, Inc., No. 16 C 2513, 2017 WL 2619144, at *4 (N.D.

Ill. June 16, 2017) (collecting cases). Accordingly, this Court

twice dismissed junk fax conversion claims for failure to state a

claim under Rule 12(b)(6). See Am.’s Health & Res. Ctr., Ltd. v.

Promologics, Inc., No. 16 C 9281, 2017 WL 5001284, at *4 (N.D.

Ill. Nov. 2, 2017) (dismissing conversion claim in case where

plaintiff received one three-page fax because damages are de

minimis); A Custom Heating, 2017 WL 2619144, at *5-7 (dismissing

conversion and ICFA claim in case where plaintiff received one

unsolicited fax because of the de minimis injury).

     Adhering to the current consensus, the Court holds that

Plaintiff’s damages—a few pennies per page of unsolicited fax

received—are insufficient to state a claim for conversion or

trespass to chattels. This is not a dismissal of a legal theory,

which would run afoul of Rule 8. It is a dismissal for failure to

state a claim for either conversion or trespass to chattels,


                              - 11 -
because the Plaintiff’s damages are “too trivial to support a cause

of action” for these claims. See Quality Mgmt. & Consulting Servs.,

Inc. v. SAR Orland Food Inc., No. 11 CV 06791, 2012 WL 2128327, at

*2 (N.D. Ill. June 11, 2012).

                              C.    ICFA Claim

     Finally,     the    Court     turns     to    Plaintiff’s     claim     that

Kloudscript’s faxes constitute an “unfair practice” under the

ICFA. To state a cause of action under the ICFA, a plaintiff must

allege: (1) a deceptive act or unfair practice by the defendant;

(2) an intention on the part of the defendant that the plaintiff

rely on the unfair practice; and (3) that the unfair practice

occurred in the course of conduct involving commerce. Connick v.

Suzuki Motor Co., 675 N.E.2d 584, 593 (Ill. 1996). To determine

whether   a   defendant’s   conduct    constitutes      an   unfair   practice

within the meaning of the ICFA, Illinois courts ask whether the

following     factors   (herein    after,    the   “Robinson     factors”)    are

present: “(1) whether the practice offends public policy; (2)

whether it is immoral, unethical, oppressive, or unscrupulous;

[and] (3) whether it causes substantial injury to consumers.”

Robinson v. Toyota Motor Credit Corp., 775 N.E.2d 951, 960 (Ill.

2002). Not all of the factors need to be met; an act may constitute

an unfair practice based on the degree to which it meets one or




                                    - 12 -
more of the factors. Id. The ICFA is to be liberally construed to

effectuate its purpose. Id.

      Kloudscript argues that Plaintiff fails to state an ICFA claim

because receiving unsolicited faxes is not an “unfair practice.”

Kloudscript does not contest that the first Robinson factor is

satisfied here, as courts applying the ICFA largely agree that

sending unsolicited fax advertisements offends public policy. See

Mussat v. Power Liens, LLC, No. 13-CV-7853, 2014 WL 3610991, at *3

(N.D. Ill. July 21, 2014) (collecting cases). However, Kloudscript

contends     that   Plaintiff    cannot   satisfy   the   second   and   third

Robinson factors.

      This Court recently held that the second and third Robinson

factors cut against an ICFA claim in a case involving only a few

pages of unsolicited faxes. See A Custom Heating, 2017 WL 2619144,

at   *6–7.    Similarly,   the    conduct    at   issue   here—essentially,

Defendant forcing Plaintiff to print five pages of advertisements

for Defendant—is not oppressive. See Mussat, 2014 WL 3610991, at

*3; Stonecrafters, Inc. v. Foxfire Printing & Packaging, Inc., 633

F. Supp. 2d 610, 616 (N.D. Ill. 2009) (“The improper use of one

piece of paper, a small amount of toner, and a few seconds of an

employee’s time is not oppressive conduct, nor does it fit within

the definitions of any of the other terms [in the second Robinson

factor].”). As for the third factor, a practice “causes substantial


                                    - 13 -
injury to consumers if it causes significant harm to the plaintiff

and has the potential to cause injury to a large number of

consumers.” Stonecrafters, 633 F. Supp. 2d at 617. However, even

taking Plaintiff’s allegations as true, that the offending fax was

sent to at least 40 other individuals, the loss is still de

minimis. See Mussat, 2014 WL 3610991, at *3 (“One or two sheets of

paper, the minimal toner, and the few seconds of a person’s time

expended in response to the unsolicited fax do not amount to a

substantial injury… [E]ven a thousand people suffering damages of

a couple of pennies would only result in an aggregate harm of

$20.”); Paldo Sign & Display Co. v. Topsail Sportswear, Inc., No.

08 C 5959, 2010 WL 276701, at *4 (N.D. Ill. Jan. 15, 2010) (“A

putative class representative must have a valid claim of its own

before purporting to represent the entire class.”); A Custom

Heating, 2017 WL 2619144, at *6 (“That [plaintiff] brings this

case on behalf of a class ‘of more than thirty-nine people’ does

not change the substantial injury analysis.”). Accordingly, the

Court finds that the second and third Robinson factors cut strongly

in Kloudscript’s favor.

     Plaintiff urges that all three Robinson criteria need not be

met to support a finding of unfairness. See Robinson, 775 N.E.2d

at 961. Rather, a practice may be unfair “because of the degree to

which it meets one of the criteria or because to a lesser extent


                              - 14 -
it meets all three.” Id. (citation omitted). While that is true,

in this case, simply meeting the first Robinson factor is not

independently    sufficient     to   state    an   ICFA    claim.   Nothing    in

Robinson prevents this holding. In Robinson, the plaintiffs leased

an automobile from a Toyota car dealership, which assigned the

lease to the defendant, the Toyota Motor Credit Corporation. Id.

at 954. The plaintiffs claimed that the lease agreement violated

the ICFA by imposing double penalties for wear and tear, and

mileage;   double    recovery        for   auction,       transportation      and

reconditioning    fees;   and    early     termination      charges;   and    by

concealing certain charges. Id. at 960. The Illinois Supreme Court

determined that the plaintiffs’ allegations were insufficient to

state an ICFA claim because none of the lease terms at issue were

sufficiently “immoral, unethical, oppressive, or unscrupulous” to

establish that the lease was “unfair.” Id. at 422-23. The Robinson

court contrasted its holding with that of Ekl v. Knecht, 585 N.E.2d

156 (Ill. App. Ct. 1991), in which the plaintiff sought recovery

under ICFA against a plumber who charged an unreasonably high fee

for his services. The Ekl court found that the plumber’s threat to

undo his work and turn off the plaintiff’s water if he was not

paid immediately was coercive and oppressive conduct in violation

of public policy. Robinson, 775 N.E.2d at 962 (discussing Ekl, 585

N.E.2d 156). This conduct resulted in substantial harm to the


                                     - 15 -
plaintiff because she was compelled to pay an unreasonable amount

for the work in excess of what she would have reasonably agreed to

pay. Id. Thus,     all   three   prongs   of   the   unfairness   test   were

satisfied. Id. Robinson instructs courts to examine an ICFA claim

holistically under the three factors, which is what the Court has

done here.

     Ultimately, Plaintiff does not advance any new arguments that

convince the Court to depart from its previous analysis of this

issue. That two of the three Robinson factors cut strongly in

Kloudscript’s    favor   outweighs   that      Kloudscript’s   conduct   was

contrary to public policy. Therefore, the Court dismisses the ICFA

count for failure to state a claim.

                             IV.   CONCLUSION

     Defendant’s Motion to Dismiss (Dkt. No. 16) is granted in

part and denied in part. Plaintiff has standing to pursue its TCPA

claim. The remainder of Plaintiff’s claims are dismissed.


IT IS SO ORDERED.




                                          Harry D. Leinenweber, Judge
                                          United States District Court

Dated: 12/2/2019

                                   - 16 -
